 

Exhibit 10.17

 

[WEST LOGO TO APPEAR HERE]

 

To:

 

Michael E. Mazour

   

From:

 

Nancee R. Berger

   

Date:

 

February 10, 2003

             

Re:

 

2003 Compensation Plan

   

--------------------------------------------------------------------------------

 

Your 2003 compensation plan (“Plan Year”) for your employment as Executive Vice
President for West Telemarketing Corporation Outbound (the “Company”) is as
follows:

 

1.   Your base salary will be $200,000. Should you elect to voluntarily
terminate your employment, you will be compensated for your services through the
date of your actual termination per your Employment Agreement.

 

2.   The rate factors used to calculate your pre-tax, pre-corporate allocation
profit bonus are outlined on the schedule below. You are eligible to receive a
quarterly performance bonus based on each quarter’s pre-tax, pre-corporate
allocation profit margin. The bonus will be calculated by multiplying the
year-to-date pre-tax, pre-corporate allocation profit times the rate factor from
the table below minus bonuses paid year-to-date for the respective calendar
year.

 

Rate Factor

.008

 

3.   In addition, if the Company’s pre-tax, pre-corporate allocation profit
margin in each quarter is equal to or greater than the agreed upon plan, you
will receive an additional quarterly bonus of $25,000. You will be paid the
amount due for the quarterly bonus within thirty (30) days after the end of the
quarter.

 

4.   In addition, if West Corporation achieves 2003 net income of $.05 per share
greater than its stated expected 2003 EPS, you will be eligible to receive an
additional one-time bonus of $50,000.00. You will be paid the amount due for the
quarterly bonus within thirty (30) days after the end of the quarter. Your
annual bonus will be paid within thirty (30) days after the financial statements
for December 2003 are prepared, but in no event will be paid later than February
28, 2004.

 

5.   All pre-tax, pre-corporate allocation profit and net income objectives are
based upon the Company’s operations and will not include profit and income
derived from mergers, acquisitions, joint ventures or other non-operating income
unless specifically and individually included upon completion of the
transaction.

 

6.   The benefit plans, as referenced in Section 7(i), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the 1996 Stock Incentive Plan.

 

By:

 

/s/    MICHAEL E. MAZOUR

--------------------------------------------------------------------------------

   

Employee—Michael E. Mazour